                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 WEN F. LIU,

        Plaintiff,                                         OPINION and ORDER
 v.
                                                          Case No. 17-cv-547-wmc
 ALANNA WIRTZ, ERIN PAITRICK,
 LAURA GUTIERREZ, STEVEN
 ENGELBRECHT, LECEY COCHART,
 DAWN SCHNETZLER and BEN
 BRANCEL,

        Defendants.


       On October 19, 2018, the court dismissed plaintiff Wen F. Liu’s complaint without

prejudice, giving Liu until November 2, 2018, to submit a proposed amended complaint

that satisfied the requirements of Federal Rule of Civil Procedure 8. (Dkt. #5.) Liu filed

such a proposed amended complaint by that deadline. In it, Liu names defendants Alanna

Wirtz, Erin Paitrick, Laura Gutierrez, Steven Engelbrecht, Lecey Cochart, Dawn

Schnetzler and Ben Brancel. Liu claims that Wirtz, a dentist at Madison Family Dental

Associates, refused to treat her because she would not pre-pay, and then Paitrick, an

administrator there, dismissed her as a patient. She claims that her insurance coverage has

been messed up and that she has been upset by how employees at Madison Family Dental

Associates have interacted with her. Because Liu is proceeding without prepayment of the

filing fee, the court is required to screen the complaint under 28 U.S.C. § 1915 to

determine whether she may proceed with the case. While Liu is held to a “less stringent




                                             1
standard” in crafting pleadings, Haines v. Kerner, 404 U.S. 519, 520 (1972), the court must

dismiss her lawsuit for failure to state a claim.

       Liu has not included any allegations suggesting that she might have a claim against

any of the named defendants, much less that the court could actually exercise jurisdiction

over such claims. A federal court is one of limited jurisdiction. Generally, this court may

only consider cases: (1) that arise under federal law, 28 U.S.C. § 1331; or (2) in which the

parties in suit are citizens of different states and the amount in controversy is greater than

$75,000, 28 U.S.C. § 1332. The court does not have jurisdiction under 28 U.S.C. § 1331,

as Liu has identified no federal claims in his complaint, nor can this court discern one from

the facts alleged.

       The only conceivable claim that Liu may have could be a professional negligence

claim related to how Wirtz handled her dental care, but even that claim seems extremely

unlikely, since it appears that Liu’s complaint is that Madison Family Dental Associates

required her to pre-pay for her treatment. Even assuming Liu could articulate any state

law claim, a federal court can exercise jurisdiction over state law claims if there is complete

diversity between the parties, and the matter in controversy exceeds $75,000. 28 U.S.C.

§ 1332(a); see also Smart v. Local 702 Int’l Bd. of Elec. Workers, 562 F.3d 798, 802 (7th Cir.

2009) (requiring dismissal unless the party invoking federal jurisdiction establishes

complete diversity of citizenship among the parties and that the amount in controversy

exceeds $75,000). Liu has not alleged that the matter in controversy exceeds $75,000.

Furthermore, Liu is domiciled in Wisconsin, and she has not alleged that any of the




                                               2
defendants are actually citizens of another state. Accordingly, the court is dismissing this

case for lack of subject matter jurisdiction.




                                           ORDER

       IT IS ORDERED that plaintiff Wen F. Liu’s proposed amended complaint is

DISMISSED for lack of subject matter jurisdiction. The clerk of court is directed to close

this case.

       Entered this 16th day of September, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                                3
